Case 0:21-cv-61620-RAR Document 4 Entered on FLSD Docket 08/10/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-CV-61620-RAR

 JOCELYNE CASIMIR,

        Plaintiff,

 v.

 UNITED COLLECTION BUREAU, INC.,

        Defendant.
                                  /

                                  ORDER TO SHOW CAUSE

        THIS CAUSE comes before the Court sua sponte. On August 5, 2021, an essentially

 identical action to the above-styled case was removed to this Court and assigned to the

 undersigned—Casimir v. Capital Management Services, LP, No. 21-61619 (“First Action”).

 Accordingly, it is hereby

        ORDERED AND ADJUDGED that the parties must submit a joint consent or separate

 objections to consolidation on or before August 16, 2021. The Court will consolidate the above-

 styled action with the First Action absent any good cause objections to consolidation.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of August, 2021.



                                                     ____________________________
                                                     RODOLFO A. RUIZ II
                                                     UNITED STATES DISTRICT JUDGE
